FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                      UNITED STATES COURT OF APPEALSFebruary 27, 2012
                                                                Elisabeth A. Shumaker
                                  TENTH CIRCUIT                     Clerk of Court



 VINCENT WAYNE McGEE,

                 Petitioner-Appellant,                   No. 11-6241
          v.                                            (W.D. of Okla.)
 JAMES RUDEK, Warden,                           (D.C. No. 5:10-CV-00948-M)

                 Respondent-Appellee.


               ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before O’BRIEN, McKAY, and TYMKOVICH, Circuit Judges. **


      Petitioner Vincent Wayne McGee, an Oklahoma state prisoner proceeding

pro se, seeks a certificate of appealabilty (COA) to appeal the district court’s

dismissal of his habeas petition pursuant to 28 U.S.C. § 2254. The district court

dismissed McGee’s petition as untimely. Exercising jurisdiction under 28 U.S.C.

§ 1291, we deny McGee’s request for a COA and dismiss his appeal.




      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      An Oklahoma jury convicted McGee of two counts of trafficking in illegal

drugs, Okla. Stat. Ann. tit. 63, § 2-415, five counts of distribution of a controlled

dangerous substance, § 2-401, one count of unlawful use of a surveillance camera,

Okla. Stat. Ann. tit. 21, § 1993, and one count of use of a police radio, § 1214.

He received two life sentences, several shorter terms, and a substantial fine. He

timely appealed to the Oklahoma Court of Criminal Appeals (OCCA), which

affirmed the conviction.

      He then filed an application for post-conviction relief that was denied both

by the state trial court and the OCCA. The district court dismissed his petition as

untimely.

      The Antiterrorism and Effective Death Penalty Act (AEDPA) established a

one-year statute of limitations to bring habeas petitions under 28 U.S.C. § 2254.

The limitations period began running on January 18, 2009 when the deadline for

filing a writ of certiorari in the United States Supreme Court expired and

McGee’s conviction became final. The limitation period was tolled by statute for

211 days between the date McGee petitioned for post-conviction relief in state

court on March 12, 2009 and the date OCCA affirmed the denial of this relief on

October 9, 2009. 28 U.S.C. § 2254(d)(2). The limitations period thus expired on

August 17, 2010.

      McGee’s petition is dated August 31, 2010, and is therefore time barred.




                                         -2-
       McGee does not contest the accuracy of these dates but seeks equitable

tolling of the limitations period. In particular, he asked that we do not count the

time when the prison was in lock down due to riots and he had difficultly

accessing his case materials. “AEDPA’s one-year statute of limitations is subject

to equitable tolling but only in rare and exceptional circumstances.” Gibson v.

Klinger, 232 F.3d 799, 808 (10th Cir. 2000) (internal quotation omitted). A

prison lock down, however, is not typically an exceptional circumstance, and

McGee does not explain why he could not diligently prepare his petition during

the many months when the prison was not in lock down.

       McGee also argues the limitations period should be tolled because he is

making a claim of “actual innocence.” To make a showing of actual innocence

the prisoner must produce new evidence and persuade the court “that, in light of

the new evidence, no juror, acting reasonably, would have voted to find him

guilty beyond a reasonable doubt.” Schlup v. Delo, 513 U.S. 298, 329 (1995).

McGee claims that the police had eyewitness testimony that was not disclosed to

him prior to trial. But none of the evidence that McGee points to is new. In fact,

it was all discovered before the trial and could have been used to attack the

government’s case against him. And, as the magistrate judge concluded, even if

this evidence were new, it is not sufficiently persuasive that no reasonable juror

would have convicted him if the juror had known about it. Schlup, 513 U.S. at

327.

                                         -3-
      He also argues that the district court wrongly adopted the conclusions of

the magistrate judge without taking into account his objections because the court

misinterpreted the date when he filed those objections—this is irrelevant. The

district court in fact conducted a de novo review of the magistrate judge’s

recommendations and concluded that they were correct.

      For all of these reasons, we deny the request for a COA, and dismiss the

petition.

                                                    Entered for the Court,

                                                    Timothy M. Tymkovich
                                                    Circuit Judge




                                         -4-